DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 48-56 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In reference to claim 48, “an aliphatic urethane monomer comprising three acrylate groups” was not described in the specification as required by 35 USC 112.
The specification teaches that “the oligomeric species is an aliphatic urethane acrylate oligomer. Said oligomers may comprise a single acrylate group, two acrylate groups or three acrylate groups” [0021 as published], but does not teach an aliphatic urethane monomer comprising three acrylate groups.
Note: Dependent claims 49-56 are also rejected by virtue of their dependence on claims 16 and 48.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 16 and 48 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 48, it is assumed that the claim requires both the oligomer and the monomer, however, it is unclear if the claim requires both the oligomer and the monomer. It is assumed that the claim requires both the oligomer and the monomer 
It is unclear if the claim requires both the oligomer and the monomer because the claim requires:
	“at least one monomeric or oligomeric chemical species” 
… 
“said at least one monomeric or oligomeric chemical species comprises:
an aliphatic urethane acrylate oligomer… and, 
an aliphatic urethane acrylate monomer”
The last two lines could be considered a list of alternatively useable members in the “at least one” group (See MPEP 2117), however, since the claim was based on the previously presented claims 45-47 (now cancelled), which clearly required both the monomer and the oligomer, it is assumed that applicant intends for the claim to require both “an aliphatic urethane acrylate oligomer… and,  an aliphatic urethane acrylate monomer”.
This creates a mismatch in the claim between “at least one monomeric or oligomeric chemical species” and “an aliphatic urethane acrylate oligomer… and, an aliphatic urethane acrylate monomer”. It is also a broad limitation (at least one) followed by a narrow limitation (both) in the same claim.
The claim is examined such that “monomeric or oligomeric” was replaced with “monomeric and oligomeric” in the claim.
	In reference to claim 16, the claim is rejected similarly to claim 48. The claim has the same structure as claim 48 and is interpreted similarly. The claim is examined 
Note: Dependent claims 19, 22, 27, 37-44, and 49-56 are also rejected by virtue of their dependence on claims 16 and 48.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 16, 19, 22, 27, 37, 38, 39, 40, 41, 43, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 20180290374 A1) in view of Jeng (US 20160264696 A1) and further in view of Coats (US 20040135292 A1).
	In reference to claim 16, Willis discloses a method for creating a 3-dimensional object, the method comprising forming more than two layers of a cured polymer by 
at least one monomeric or oligomeric chemical species each comprising at least one carbon-carbon double bond that is polymerizable by free radical polymerization, said monomeric or oligomeric chemical species present in a total amount of from 25 to 99 wt%, wherein the at least one monomeric or oligomeric chemical species includes an aliphatic urethane acrylate oligomer (“monomers that can be used include monomeric, dendritic, and oligomeric forms of… aliphatic urethane acrylate (i.e., Rahn Genomer 1122);” [0043]. 100-percentages of other components, shown below.);
at least one titanocene photoinitiator present in a total amount of from 0.9 to
2.5 w% (“photoinitiator contemplated include … titanocenes” [0038] and “photoinitiator may be used in amounts ranging from about 0.01 to about 25 weight percent (wt %) of the composition, and more preferably from about 0.1 to about 3.0 wt %” [0038]); and 
at least one thiol co-initiator present in a total amount of from 1.5 to 5wt%; and optionally at least one pigment or dye (“Co-initiators may enhance the polymerization rate in some cases, and those contemplated include: … hexane thiol; heptane thiol; octane thiol; nonane thiol; decane thiol; undecane thiol; dodecane thiol; isooctyl 3-mercaptopropionate; pentaerythritol tetrakis(3-mercaptopropionate); 4,4′-thiobisbenzenethiol;” [0040] and “co-initiators may be used in amounts ranging from about 0.0 to about 25 weight percent” [0040]).
Willis further teaches that “Dyes can be used to both attenuate light and to transfer energy to photoactive species increasing the sensitivity of the system to a given wavelength for either or both photoinitiation and photoinhibition processes” [0044], 
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, methods for making an object and formulations for use in said methods, Feng discloses that three-dimensional printing can be configured to utilize any electronic device with a display screen as a light emission unit, such as smart phones [0043] and that this is safer than using UV light.
The combination would be achievable by replacing the generic or UV light source of Willis with the light source of Jeng.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the light is emitted by a visual display screen suitable for human viewing.
A person having ordinary skill in the art would have been specifically motivated to modify the method in order to achieve the simple substitution of one known element for another to obtain predictable results; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In other words, Willis teaches the printing material can be sensitized to different wavelengths using dyes. Jeng teaches UV light is dangerous and that a smart phone screen can be used as the light source. Thus, a person would be motivated to modify 
Willis teaches that the “monomers that can be used include monomeric, dendritic, and oligomeric forms of… aliphatic urethane acrylate” [0043], but does not specifically teach wherein the at least one monomeric or oligomeric chemical species comprises:
40 to 75 wt% aliphatic urethane acrylate oligomer comprising three acrylate groups; and
20 to 45 wt% other monomeric species comprising at least one carbon-carbon double bond that is polymerisable by free radical polymerization.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, resins for stereolithography, Coats discloses that a “super flex resin can include a urethane acrylate oligomer, an acrylate monomer, and a polymerization modifier. The urethane acrylate oligomer can include an aliphatic polyester urethane diacrylate, or a siliconized urethane acrylate oligomer.” [0074]. 
Coats teaches that a “resin can include 50-80 weight % Sartomer CN990 and 0.5-20 weight % Sartomer SR506”. 
CN990 corresponds to the siliconized urethane acrylate oligomer (See Table 3B). An oligomer comprises several monomers joined together. Thus, this corresponds to 40 to 75 wt% aliphatic urethane acrylate oligomer comprising three acrylate groups. 
SR506 corresponds to an isobornyl acrylate and corresponds to 20 to 45 wt% other monomeric species comprising at least one carbon-carbon double bond that is polymerisable by free radical polymerization.

A person having ordinary skill in the art would have been specifically motivated to use the materials of Coats to form a super flexible material, and to combine prior art elements according to known methods to yield predictable results and/or achieve the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the formulation such that the at least one monomeric or oligomeric chemical species comprises: 
40 to 75 wt% aliphatic urethane acrylate oligomer comprising three acrylate groups; and
20 to 45 wt% other monomeric species comprising at least one carbon-carbon double bond that is polymerisable by free radical polymerization.
In reference to claim 19, the combination discloses a method of claim 16.
Jeng further discloses wherein the visual display screen has a luminescence of between 100 and 2000 candela per square meter (“the light emission unit is a mobile electronic device, a display device, or a digital television” [P0020] as evidenced by instant PGPUB P0050-P0053)
In reference to claim 22, the combination discloses a method of claim 16.
Jeng further discloses wherein the visual display screen is a liquid crystal display screen (LCD) (“LCD” [P0009]).
In reference to claim 27, the combination discloses a method of claim 16.

In reference to claim 37-38, the combination discloses a method of claim 16.
Willis further discloses wherein the titanocene is selected from the group as claimed (See P0038,P0039, “bis-(eta 5-2,4-cyclopentadien-1-yl)-bis-[2,6-difluoro-3-(1H-pyrrol-1-yl) phenyl]-titanium (Irgacure™ 784; BASF);”).
In reference to claim 39-41, the combination discloses a method of claim 16.
Willis further discloses wherein the or each co-initiator is a compound represented by the formula X-(SH)n where X represents any organic moiety, and n represents a number from 1 to 10 (“isooctyl 3-mercaptopropionate; pentaerythritol tetrakis(3-mercaptopropionate); 4,4′-thiobisbenzenethiol; trimethylolpropane tris(3-mercaptopropionate); CN374” [P0040])
In reference to claim 43, the combination discloses a method of claim 16.
	Willis further discloses at least one pigment or dye (P0044)
In reference to claim 44, the combination discloses a method of claim 16.
	Willis further discloses at least one stabilizer that prevents degradation of the cured polymer in the 3D object and/or at least one stabilizer that prevents overcure (P0042-P0043)
	Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 20180290374 A1) in view of Jeng (US 20160264696 A1) in view of Coats (US20040135292A1) and further in view of Zonca (NPL 2004).
In reference to claim 42, the combination discloses a method of claim 16.
	The combination does not disclose that the co-initiator is a mercapto-modified polyester acrylate.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, thiol coinitiated titanocene acrylate photopolymers, Zonca discloses that “Hybrid thiol –ene systems based on acrylate monomers and esters of 3-mercaptopropionic or 2-mercaptoacetic acid are excellent candidates for LED photopolymerizable resins and may be useful in a number of applications. Together with the titanium-based photoinitiator, Irgacure 784, these systems possess excellent, high photosensitivity required when these low intensity long wavelength light sources are used .” (Conclusion).
The combination would be achievable by using the “esters of 3-mercaptopropionic or 2-mercaptoacetic acid” suggested by Zonca as excellent candidates for LED photopolymerizable resins as the thiol coinitiator. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the co-initiator is a mercapto-modified polyester acrylate.
A person having ordinary skill in the art would have been specifically motivated to use the “esters of 3-mercaptopropionic or 2-mercaptoacetic acid” suggested by Zonca as excellent candidates for LED photopolymerizable resins in order to combine prior art .
Claim 48-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 20180290374 A1) in view of Chen (US 20200046462 A1) and further in view of Jeng (US 20160264696 A1)
	In reference to claim 48, Willis discloses a method for creating a 3-dimensional object, the method comprising forming more than two layers of a cured polymer by exposing a liquid photopolymer formulation to light (Abstract) … , wherein the liquid photopolymer formulation comprises:
at least one monomeric or oligomeric chemical species each comprising at least one carbon-carbon double bond that is polymerizable by free radical polymerization, said monomeric or oligomeric chemical species present in a total amount of from 25 to 99 wt%, wherein said at least one monomeric or oligomeric chemical species includes an aliphatic urethane acrylate oligomer (“monomers that can be used include monomeric, dendritic, and oligomeric forms of… aliphatic urethane acrylate (i.e., Rahn Genomer 1122);” [0043]. 100-percentages of other components, shown below.);
at least one titanocene photoinitiator present in a total amount of from 0.9 to
2.5 w% (“photoinitiator contemplated include … titanocenes” [0038] and “photoinitiator may be used in amounts ranging from about 0.01 to about 25 weight percent (wt %) of the composition, and more preferably from about 0.1 to about 3.0 wt %” [0038]); and 
at least one thiol co-initiator present in a total amount of from 1.5 to 5wt%; and optionally at least one pigment or dye (“Co-initiators may enhance the polymerization 
Willis generally discloses that monomer and oligomeric aliphatic urethane acrylate can be used as a photopolymer for creating a 3-dimensional object, and that at least one monomeric or oligomeric chemical species comprises: an aliphatic urethane oligomer comprising two acrylate groups (An oligomer is a few monomers joined together. An oligomer of aliphatic urethane acrylate would comprise a few aliphatic urethane acrylates. “oligomeric forms of… aliphatic urethane acrylate” [0043]), however, Willis does not disclose wherein said at least one monomeric or oligomeric chemical also comprises an aliphatic urethane monomer comprising three acrylate groups.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additive manufacturing [0039], Chen discloses using a photopolymer wherein a “monomer or oligomer is an aliphatic urethane diacrylate” [0014] and suggests that “two different urethane (methacrylate) monomers or oligomers” may be used together [0025].
A “diacrylate” would comprise two acrylate groups.
The combination would be achievable by using aliphatic urethane diacrylate monomer as the aliphatic urethane acrylate monomer of Willis. The combination would have a reasonable expectation of success.

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the at least one monomeric or oligomeric chemical also comprises an aliphatic urethane monomer comprising three acrylate groups.
Willis further teaches that “Dyes can be used to both attenuate light and to transfer energy to photoactive species increasing the sensitivity of the system to a given wavelength for either or both photoinitiation and photoinhibition processes” [0044], however, Willis does not disclose that the light is emitted by a visual display screen suitable for human viewing.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, methods for making an object and formulations for use in said methods, Feng discloses that three-dimensional printing can be configured to utilize any electronic device with a display screen as a light emission unit, such as smart phones [0043] and that this is safer than using UV light.
The combination would be achievable by replacing the generic or UV light source of Willis with the light source of Jeng.

A person having ordinary skill in the art would have been specifically motivated to modify the method in order to achieve the simple substitution of one known element for another to obtain predictable results; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In other words, Willis teaches the printing material can be sensitized to different wavelengths using dyes. Jeng teaches UV light is dangerous and that a smart phone screen can be used as the light source. Thus, a person would be motivated to modify the printing material of Willis using the dyes of Willis in order to use less dangerous light sources, such as the smart phone screen of Jeng.
In reference to claim 49, the combination discloses a method of claim 48.
Jeng further discloses wherein the visual display screen has a luminescence of between 100 and 2000 candela per square meter (“the light emission unit is a mobile electronic device, a display device, or a digital television” [P0020] as evidenced by instant PGPUB P0050-P0053)
In reference to claim 50, the combination discloses a method of claim 48.
Jeng further discloses wherein the visual display screen is a liquid crystal display screen (LCD) (“LCD” [P0009]).
In reference to claim 51, the combination discloses a method of claim 48.
Jeng further discloses wherein the liquid photopolymer is contained in a tray having a transparent base, the tray being situated above the visual display screen (“the accommodation unit 300 can be a transparent or semi-transparent container for receiving a printing material” [P0051]). Also see Willis Fig 1.
In reference to claim 52, the combination discloses a method of claim 48.
Willis further discloses wherein the titanocene is selected from the group consisting of bis(ri5-2,4-cyclopentadien-l-yl)bis[2,6-difluoro-3-(1H-pyrrol-lyl) phenyl]titanium, titanocene bis(trifluoromethanesulfonate), titanocene dichloride, ( indeny !)titanium (IV) trichloride, (pentamethy lcyclopentadieny !)titanium (IV) trichloride, cyclopentadieny !titanium (IV) trichloride, bis( cyclopentadieny !)titanium (IV) pentasulfide, ( 4 R,5R)-chloro-cyclopentadieny l-[2,2-dimethyl- l ,3-dioxolan-4,5- bis( dipheny lmethoxy) ]titanium, and (4S,5S)-chloro-cyclopentadienyl-[2,2-dimethyl-l,3- dioxolan-4,5-bis(diphenylmethoxy)]titanium, and mixtures thereof (“bis-(eta 5-2,4-cyclopentadien-1-yl)-bis-[2,6-difluoro-3-(1H-pyrrol-1-yl) phenyl]-titanium (Irgacure™ 784; BASF)” [0039]. And further evidenced by [0097] of the instant specification as published regarding Irgacure™ 784)
In reference to claim 53, the combination discloses a method of claim 48.
Willis further discloses wherein the titanocene is bis(ri5-2,4-cyclopentadien-1- yl)-bis(2,6-difluoro-3-(1H-pyrrol-1-yl)-phenyl) titanium (“bis-(eta 5-2,4-cyclopentadien-1-yl)-bis-[2,6-difluoro-3-(1H-pyrrol-1-yl) phenyl]-titanium (Irgacure™ 784; BASF)” [0039]. And further evidenced by [0097] of the instant specification as published regarding Irgacure™ 784).
In reference to claim 53, the combination discloses a method of claim 48.
Willis further discloses wherein the co-initiator is selected from the group consisting of 2-mercaptobenzoxazole, 2-mercaptobenzothiazole, 2- mercapto benzimidazo le, pentaerythritol-tetrakis( mercaptoacetate), 4- acetamidothiopheno l, mercaptosuccinic acid, dodecanthiol, betamercaptoethanol, 6- ethoxy-2-mercaptobenzothiazole, 4-methyl-4H-1,2,4-triazole-3-thiol, 2-mercapto-1- methylimidazole, 2-mercapto-5-methylthio-1,3,4-thiadiazole, 5-n-butylthio-2-mercapto- 1,3,4-thiadiazole, 4-methoxybenzene thiol, l-phenyl-lH-tetrazole-5-thiol, 4-phenyl-4H- 1,2,4-triazole-3-thiol, pentaerythritol-tetrakis(3-mercaptopropionate ), trimethy lolpropanetris( mercaptoacetate ), 2-mercaptopyridine, 4-mercaptopyridine, 2-mercapto-3Hquinazoline and 2-mercaptothiazoline, and mixtures thereof. (“pentaerythritol tetrakis(3-mercaptopropionate); 4,4′-thiobisbenzenethiol;” [0040])
Claim 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 20180290374 A1) in view of Chen (US 20200046462 A1) and further in view of Jeng (US 20160264696 A1) and further in view of Zonca (NPL 2004).
In reference to claim 55-56, the combination discloses a method of claim 48.
	The combination does not disclose that the co-initiator is a mercapto-modified polyester acrylate oligomeric moiety comprising thiol groups.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, thiol coinitiated titanocene acrylate photopolymers, Zonca discloses that “Hybrid thiol –ene systems based on acrylate monomers and esters of 3-mercaptopropionic or 2-mercaptoacetic acid are excellent candidates for LED photopolymerizable resins and may be useful in a number of applications. Together with 
The combination would be achievable by using the “esters of 3-mercaptopropionic or 2-mercaptoacetic acid” suggested by Zonca as excellent candidates for LED photopolymerizable resins as the thiol coinitiator. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the co-initiator is a mercapto-modified polyester acrylate oligomeric moiety comprising thiol groups.
A person having ordinary skill in the art would have been specifically motivated to use the “esters of 3-mercaptopropionic or 2-mercaptoacetic acid” suggested by Zonca as excellent candidates for LED photopolymerizable resins in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or use of known technique to improve similar devices (methods, or products) in the same way.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Chen (US 20200046462 A1) (2015 provisional). See Examples in Table 1.
US 20200001433 A1 (2014 provisional) teaches liquid photopolymer formulation for creating a 3d object wherein “glycidyl methacrylate (H), serves as a reactive diluent, and is mixed with a difunctional aliphatic urethane acrylates,” and “functional aliphatic acrylate is an aliphatic urethane acrylate having a functionality of two”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744